Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Alan Young on September 7, 2021.
The application has been amended as follows: 
In the Claims:
Claims 35-37 (the last three claims) in the amendment filed July 20, 2021, have been misnumbered.
Misnumbered claim 35 has been renumbered to be claim 36.
Misnumbered claim 36 has been renumbered to be claim 37.
Misnumbered claim 37 has been renumbered to be claim 38.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Santos et al. (2017/0128775) discloses an orthopedic apparatus for the treatment of arthrofibrosis of a knee of a user seated on a chair (chair 59, Fig. 8), comprising: a base (apparatus 10, Fig. 1) configured to support a foot of a user of the apparatus (see Fig. 8), the base having upper and lower surfaces (upper surface shown 
Santos is silent regarding a first connector adjacent the second end, defining a recess in the upper surface or a through hole through the upper and lower surfaces and configured and positioned to enable engagement of the base to a leg of the chair in the first connector to restrict movement of the base relative to the chair; the groove comprising a rebate in the upper and lower surfaces along a length thereof that defines an upper surface shoulder along the groove in the upper surface and a lower surface shoulder along the groove in the lower surface; the cooperating member having a 
Nelson (5,807,212) teaches a related leg exercise apparatus (Fig. 3) which includes a base (anchor means 104, Fig. 3) having a first connector (locking aperture 114, Fig. 3) adjacent to a “second end” (proximal end), the first connector (114) being configured to enable connection of the base (104) to a leg of a chair (via aperture 114, Fig. 3, see col. 6, lines 29-36) to restrict movement of the base (104) relative to the chair (see col. 6, lines 29-36). 
Castellot jr. et al. (2001/0036885) teaches a related shuffling leg exerciser (Fig. 1) which can be used while seated (see the first sentence of the Abstract). This includes an abutment (foot pad 40, Fig. 1) defining a curved shape (toe cup 42, Fig. 1) having a middle portion and first and second free ends (the toe cup 42 has a middle portion in the middle, and the side ends of the toe cup 42 are first and second free ends, see Fig. 1), 
Additionally, Curtis (1,984,520) teaches a body support abutment (base portion 8, Figs. 2-3) which is movable along a groove in a base (base 6, Fig. 1). The base (6) includes a groove (longitudinal slot 18, Figs. 2-3) in the base (6, Figs. 1-3), and a clamp (clamping screw 20, Fig. 3) engageable with a cooperating member (T-shaped lug 19, Fig. 3) and the abutment (the clamping screw 20 is mounted in the base portion 8 and the T-shaped lug 19, see Fig. 2 and Fig. 3) and configured to clamp the cooperating member (19) and the abutment (8) in a selected clamped position along the groove (18, see col. 2, lines 37-42) on the base (6) to maintain the abutment (8) in position. Thus, the user can have the abutment (8) fixed in a selected position, or if the device is not tightened, it can be freely moved along the groove.
However, there would be no reason, absent impermissible hindsight, why one of ordinary skill in the art would look to Curtis's therapeutic apparatus designed to statically support a supine patient, and select a feature designed to adjust the size of a portion of Curtis's device and lock it into place during use, and incorporate that feature into a knee flexion apparatus such as Santos. Furthermore, none of the analogous prior art of record discloses, teaches, or fairly suggests the feature of the groove comprising a rebate in the upper and lower surfaces along a length thereof that defines an upper surface shoulder along the groove in the upper surface and a lower surface shoulder along the groove in the lower surface; the cooperating member having a cooperating surface configured to selectively face and engage with the upper or lower surface shoulder.
Therefore, claims 20, 22, 27, 29, and 36-38 have been found allowable, since any conclusion of obviousness would be based upon improper hindsight rationale, relying on knowledge gleaned solely from Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roman (4,229,001) discloses a related knee flexion device with a lockable mechanism. Walton (4,619,454) discloses a related exercise device with abutment(s) for the feet to move along a track. Pompile (2006/0040799) discloses a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785